Citation Nr: 0812063	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder 
(claimed as a mental condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the veteran was scheduled for a 
Travel Board hearing at the RO in June 2007.  Without 
explanation, the veteran failed to report for the hearing 
scheduled, and neither he nor his representative has 
requested any further rescheduling.  Accordingly, the Board 
will consider the hearing request withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran's representative submitted a 
statement wherein he requested that the Board review "the 
attached electronic medical (sp) file and statement" from 
the veteran.  The document indicated that attachments 
included "electronic record" and "veteran's statement."  
The Board notes that the attachments referred to in the 
October 2007 statement are not of record.  In the March 2008 
Appellant's Brief, the representative requested that the case 
be remanded so that the electronic medical file and statement 
in question can be obtained.  



Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Take all necessary steps to 
associate with the claims file the 
electronic medical records and 
veteran's statement referenced in the 
October 2007 representative's 
statement.  

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the outcome is 
unfavorable to the veteran, the veteran 
and his representative should be issued 
a supplemental statement of the case 
(SSOC).  Thereafter, the case should be 
returned to the Board for further 
appellate review, after all appropriate 
due process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



